                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
       v.                                            No. 20-mj-2038DPR

KEVIN LEVON BONNER,

                      Defendant.


         UNITED STATES' MOTION FOR PRETRIAL DETENTION AND FOR
                  A HEARING PURSUANT TO 18 U.S.C. § 3142(f)

       The United States of America, through Timothy A. Garrison, United States Attorney for

the Western District of Missouri, and by the undersigned Assistant United States Attorney requests

pretrial detention and a detention hearing pursuant to 18 U.S.C. § 3142 (f)(1)(A), (f)(2)(A) and

(f)(2)(B). At this hearing, the evidence will demonstrate that no condition or combination of

conditions of release will reasonably assure the defendant's appearance as required by the Court

and the safety of other persons and the community.

                                    Supporting Suggestions

   1. 18 U.S.C. § 3142(f)(1)(A) provides that a hearing must be held by the appropriate judicial

       officer to determine whether any condition or combination of conditions will reasonably

       assure the defendant's appearance and the safety of any other person in the community if

       the attorney for the Government moves for such a hearing and if the case is one that

       involves a crime of violence as defined in 18 U.S.C. § 3156(a)(4)(A), which includes

       assault of a spouse, intimate partner, or dating partner by strangling, suffocating, or



                                                 1



            Case 6:20-mj-02038-DPR Document 7 Filed 07/16/20 Page 1 of 4
   attempting to strangle or suffocate on the territorial jurisdiction of the United States, in

   violation of 18 U.S.C. § 113(a)(8).

2. The statute recognizes two additional situations which allow for a detention hearing and

   which can be raised either by the attorney for the Government or by a judicial officer.

   These conditions are:

       a. When there is a serious risk that the defendant will flee; or,

       b. When there is a serious risk that the person will "obstruct or attempt to obstruct

           justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate,

           a prospective witness or juror." 18 U.S.C. § 3142(f)(2)(A) and (B).

3. One or more grounds for pretrial detention and a pretrial detention hearing as set forth by

   the statute exists in the above cause, to wit: this matter involves crimes of violence as

   defined in 18 U.S.C. § 3156(a)(4)(A), which includes assault of a spouse, intimate partner,

   or dating partner by strangling, suffocating, or attempting to strangle or suffocate on the

   territorial jurisdiction of the United States, in violation of 18 U.S.C. § 113(a)(8); and there

   is a serious risk that the defendant’s release will present a substantial risk to the community.

4. Moreover, the nature and circumstances of the charged offenses, the weight of the

   evidence, the defendant’s history and characteristics, and the nature and seriousness of the

   danger to any person or the community that would be posed by the defendant’s release,

   each demonstrate that there is no condition or combination of conditions set forth in 18

   U.S.C. § 3142(c) that will reasonably assure the appearance of the defendant as required

   and the safety of other persons and the community.




                                               2



      Case 6:20-mj-02038-DPR Document 7 Filed 07/16/20 Page 2 of 4
5. The Government is aware of the following evidence:

       a. In relation to the nature and circumstances of the offenses charged, the defendant

          assaulted his wife, S.B., by strangulation.

       b. In relation to the weight of the evidence supporting the charges in the complaint,

          the affidavit in support of the complaint details the nature of the assault on S.B. As

          a consequence of the assault, S.B. suffered a bilateral blowout fracture to her eyes,

          fractures of both orbital socket bones in the face.

       c. In relation to the history and characteristics of the defendant, the defendant

          committed the instant offense while on parole for Felonious Restraint and Unlawful

          Use of a Weapon in Boone County Circuit Court case number 16BA-CR00805-01.

          The defendant’s convictions stemmed from an assault on his wife, C.B. C.B. had

          temporarily relocated to a domestic violence shelter in Columbia, Missouri;

          however, she went back home after the defendant contacted her. After arriving at

          their residence, the defendant grabbed a FMK handgun and told C.B. to get into

          their car, while their four children, ages one to six, were left alone in the apartment.

          While in the vehicle, the defendant put the barrel of the handgun to C.B.’s head,

          told C.B. he knew she had lied, and stated he was going to kill C.B. While driving,

          the defendant fired two rounds into the air through the vehicle’s open sunroof. C.B.

          reported multiple prior incidents of domestic abuse including an occasion on which

          the defendant had strangled her and only stopped after she popped a blood vessel

          in her eye.




      Case 6:20-mj-02038-DPR Document 7 Filed 07/16/20 Page 3 of 4
       WHEREFORE, the United States requests a pretrial detention hearing and that the

defendant be detained pending trial.

                                            Respectfully submitted,

                                            Timothy A. Garrison
                                            United States Attorney

                                       By   /s/ Ami Harshad Miller
                                            Ami Harshad Miller
                                            Assistant United States Attorney
                                            Missouri Bar No. 57711
                                            901 St. Louis Street, Ste. 500
                                            Springfield, Missouri 65806




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on July 16,
2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                            /s/ Ami Harshad Miller
                                            Ami Harshad Miller
                                            Assistant United States Attorney




          Case 6:20-mj-02038-DPR Document 7 Filed 07/16/20 Page 4 of 4
